UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2011 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-153135 26-3136483 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No. Heron Tower, 70 East 55th Street New York, NY10022 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 843-1601 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 OTHER EVENTS This Current Report on Form 8-K is being filed by Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) to present information about the prior performance of programs sponsored by Bluerock Real Estate LLC, the Company’s sponsor.This prior performance information is being filed on Form 8-K in order to be incorporated by reference into the Company’s Registration Statement on Form S-11 (File No. 333-153135), as amended. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. DATE: January 19, 2011/s/ R. Ramin Kamfar R. Ramin Kamfar Chief Executive Officer and Chairman of the Board (Principal Executive Officer) 2 PRIOR PERFORMANCE TABLES As used herein, the terms “we”, “our” and “us” refer to Bluerock Enhanced Multifamily Trust, Inc. The following Prior Performance Tables, or Tables, provide information relating to real estate investment programs sponsored by Bluerock Real Estate, L.L.C., or Bluerock, or Prior Real Estate Programs, through December 31, 2009. All of the Prior Real Estate Programs presented in the Tables or otherwise discussed in the section entitled “Prior Performance Summary” in our Registration Statement on Form S-11 (File No. 333-153135), as amended are private programs that have no public reporting requirements. Bluerock has not previously sponsored a public program. As of December 31, 2009, Bluerock served as sponsor of ten Prior Real Estate Programs, seven of which had been closed to outside investors as of such date and of which only one had been completed. Because the three remaining programs commenced in 2008, and have not closed nor sold any of their properties within the three most recent years, their information is not reflected in the Tables. Certain relevant information regarding these programs is presented in Table VI, which is included herein as well as in Part II of our Registration Statement on Form S-11 (File No. 333-153135), as amended. An affiliate of Bluerock serves as either property manager or asset manager for each of these programs. In addition to these programs with similar investment objectives, a notes program sponsored by Bluerock offered notes to be issued by a limited liability company affiliated with Bluerock. The issuer borrowed funds from investors, who invested in the issuer’s notes. The issuer in turn contributed the offering proceeds to a subsidiary for investment in real estate or real estate-related debt and investments. Investors in the notes program made loans to the issuer by investing in its notes, and did not acquire equity interests therein. As of December 31, 2009, Bluerock through this notes program had raised approximately $11.8 million from 179 investors. Including interest accrued through December 31, 2009, a total of approximately $10.9 million of those proceeds had been invested principally with other Bluerock affiliates. Other than the notes program sponsored by Bluerock, certain of the investment objectives of the Bluerock-sponsored programs are similar to ours, including the acquisition and operation of commercial or multifamily properties; the provision of stable cash flow available for distribution to investors; preservation and protection of investor capital; and the realization of capital appreciation upon the ultimate sale or refinancing of the program properties. See “Investment Strategies, Objectives and Policies” in our Registration Statement on Form S-11 (File No. 333-153135), as amended. Bluerock considers the investment objectives of the notes program to be different than the other Prior Real Estate Programs. An investor in the notes program is making an investment in notes, which is a loan to the issuer, not an equity investment. The investment objective of the notes program is to provide fixed payments of interest to investors and return principal to investors, regardless of the underlying performance of the real estate assets. Because the notes program does not have similar investment objectives to Bluerock’s other Prior Real Estate Programs, the Tables do not include information on the notes program. Our advisor is responsible for the acquisition, origination, financing, operation, maintenance and disposition of our investments. Key members of the management of Bluerock indirectly own and control our advisor and will play a significant role in the promotion of our public offering and the operation of our advisor. The financial results of the Prior Real Estate Programs thus may provide some indication of our advisor’s ability to perform its obligations. However, general economic conditions affecting the real estate industry and other factors contribute significantly to financial results. F-1 As an investor in our company, you will not own any interest in the Prior Real Estate Programs and should not assume that you will experience returns, if any, comparable to those experienced by investors in the Prior Real Estate Programs. The following tables are included herein: · Table I – Experience in Raising and Investing Funds; · Table II – Compensation to Sponsor; · Table III – Operating Results of Prior Programs; · Table IV – Results of Completed Programs; and · Table VI – Acquisitions of Properties by Programs. The information in these tables should be read together with the summary information under “Prior Performance Summary” in our Registration Statement on Form S-11 (File No. 333-153135), as amended. F-2 TABLE I (UNAUDITED) EXPERIENCE IN RAISING AND INVESTING FUNDS This Table I sets forth a summary of experience of Bluerock Real Estate, L.L.C. in raising and investing funds in in Prior Real Estate Programs the offerings of which have closed in the three years ended December 31, 2009. All of the Prior Real Estate Programs presented in this Table I have similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc. Information is provided with regard to the manner in which the proceeds of the offerings have been applied. Also set forth is information pertaining to the timing and length of these offerings and the time period over which the proceeds have been invested in the properties. All figures are as of December 31, 2009. BR-North Park Summit at Landmark/Laumeier Towers, DST Southpoint Office Portfolio Dollar amount offered Dollar amount raised 100.0% 100.0% 100.0% Less offering expenses: Selling commissions and discounts retained by affiliates 9.5% 10.0% 9.5% Organizational expenses 0.8% 2.9% 3.8% Reserves - - - Other - 0.0% - 0.0% - 0.0% Amount available for investment 89.7% 87.1% 86.7% Acquisition costs: Cash invested 33.9% 31.6% 24.3% Acquisition fees 3.7% 0.6% 0.8% Loan costs 3.0% 0.8% 0.4% Mortgage financing 59.4% 67.0% 74.5% Total acquisition cost 100% 100% 100% Percent leverage 59.4% 67.0% 74.5% Date offering began 12/9/05 1/18/07 6/25/07 Length of offering (in months) 29 8 2 Months to invest 90% of amount available for investment (measured from the beginning of the offering) 11 5 2 F–3 TABLE I (UNAUDITED) EXPERIENCE IN RAISING AND INVESTING FUNDS — (Continued) This Table I sets forth a summary of experience of Bluerock Real Estate, L.L.C. in raising and investing funds in in Prior Real Estate Programs the offerings of which have closed in the three years ended December 31, 2009. All of the Prior Real Estate Programs presented in this Table I have similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc. Information is provided with regard to the manner in which the proceeds of the offerings have been applied. Also set forth is information pertaining to the timing and length of these offerings and the time period over which the proceeds have been invested in the properties. All figures are as of December 31, 2009. Cummings Research Park 1355 First Portfolio I Portfolio II Portfolio III Avenue Dollar amount offered Dollar amount raised 100.0% 100.0% 100.0% 100.0% Less offering expenses: Selling commissions and discounts retained by affiliates 9.0% 9.5% 9.5% 9.5% Organizational expenses 2.3% 2.7% 2.6% 2.0% Reserves - Other - 0.0% - 0.0% - 0.0% - 0.0% Amount available for investment 88.7% 87.8% 87.9% 88.5% Acquisition costs: Cash invested 37.0% 28.4% 32.1% 48.3% Acquisition fees 2.7% 2.7% 2.7% 2.6% Loan costs 0.3% 0.3% 0.3% 3.2% Mortgage financing 60.0% 68.6% 64.8% 45.9% Total acquisition cost 100% 100% 100% 100% Percent leverage 60.0% 68.6% 64.8% 45.9% Date offering began 5/13/08 11/26/07 3/10/08 8/14/07 Length of offering (in months) 5 3 Months to invest 90% of amount available for investment (measured from the beginning of the offering) 0 0 0 0 Property was acquired by sponsor prior to offering date. Sponsor has retained ownership for the portion of the offering which was not sold and does not intend to further syndicate this program. The dollar amount raised is lower than the dollar amount offered but is shown as a 100% so that all offering percentages are calculated off of the lesser amount (i.e., the dollar amount raised). F–4 TABLE II (UNAUDITED) COMPENSATION TO SPONSOR This Table II sets forth the types of compensation received by Bluerock Real Estate, L.L.C., and its affiliates, including compensation paid out of offering proceeds and compensation paid in connection with ongoing operations, in connection with seven programs the offerings of which have closed in the three years ended December 31, 2009. All of the Prior Real Estate Programs presented in this Table II have similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc. All figures are as of December 31, 2009. Landmark/ Laumeier BR North Park Summit at Office Cummings Research Park 1355 First Towers, DST Southpoint Portfolio Portfolio I Portfolio II Portfolio III Avenue Date offering commenced 12/9/2005 1/18/2007 6/25/2007 5/13/2008 11/26/2007 3/10/2008 8/14/2007 Dollar amount raised Amount paid to sponsor from proceeds of offering: Underwriting fees $- $ - $ - $ - $- $- $ - Acquisition fees - real estate commissions - advisory fees - Reimbursed offering expenses Other - Total amount paid to sponsor Dollar amount of cash generated from operations before deducting payments to sponsor Amount paid to sponsor from operations: Property management fees - - Partnership management fees - Construction management fees - - Reimbursements - Leasing commissions - Other - Dollar amount of property sales and refinancing before deducting payments to sponsor: - cash - notes - Amount paid to sponsor from property sales and refinancing: Real estate commissions - Incentive fees - Other - F–5 TABLE II (UNAUDITED) COMPENSATION TO SPONSOR — (Continued) Total Date offering commenced Dollar amount raised Amount paid to sponsor from proceeds of offering: Underwriting fees $ - Acquisition fees - real estate commissions - - advisory fees - Reimbursed offering expenses Other Total amount paid to sponsor Dollar amount of cash generated from operations before deducting payments to sponsor Amount paid to sponsor from operations: Property management fees Partnership management fees - Construction management fees Reimbursements - Leasing commissions - Other - Dollar amount of property sales and refinancing before deducting payments to sponsor: - cash - - notes - Amount paid to sponsor from property sales and refinancing: Real estate commissions - Incentive fees - Other - F–6 TABLE III (UNAUDITED)
